Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 11/07/2019, the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 3, 7-8, 13 and 17-18, “the vehicle-sharing account”  is unclear because an account was not referenced in the claim.  
Claims 4-6, 9, 14-16 and 19 are rejected because they depend from rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lortz (EP 2836410) in view of Crimando (US 2019/0143997) and Penilla (US 2016/0318481).
Regarding claim 1, Lortz discloses a method (system, apparatus and method in para 0007) comprising:
determining, using a processor configured to execute instructions stored in a nontransitory computer-readable medium, whether a user is authenticated to operate a vehicle (authentication procedure for registered users shown in fig 4 and described in para 0041-0044, wherein the corresponding system is computer-implemented in para 0047-0050); and
in response to determining the user is authenticated (In the event that the driver and/or passengers are identified as registered users in para 0030):
obtaining, using the processor, a  value associated with an account of the user (“Each user profile 34 includes identifying data and/or personal preferences of an associated user. The identifying data, for example, may include various physical characteristics (e.g. facial data, voice data, weight data), as well as driving characteristics. The personal preferences, for example, may include a user's desired settings and/or positioning of vehicle components 16, such as seat positions, mirror positions, pedal positions, steering wheel positions" in para 0013. Upon user authentication, this user account data is used for enforcing personalized vehicle settings for the user, "when the driver is identified as matching user profile 34(1), the in-vehicle system 12 is configured to transmit the personal preferences of the user profile 34(1) to the vehicle components 16" in para 0031);
determining, using the processor, whether a position of a vehicle control mechanism needs to be adjusted based on the value ("the vehicle components 16 may be set and/or configured according to the personal preferences of the user profile 34(1). The personal preferences of the user profile 34(1) may include the driver's desired settings and/or positioning of vehicle components 16, such … radio settings" in para 0031-0032); and
in response to determining that the position of the vehicle control mechanism needs to be adjusted, adjusting, using the processor, the position of the vehicle control mechanism based on the value (automatically adjusting the vehicle settings based on the personal preferences in the registered user profile in abstract, para 0031-0032).
Lortz does not expressly state that the vehicle is a vehicle-sharing vehicle nor that the value is a height value wherein the height value is associated with a vehicle-sharing account of the user and is displayed on an identification card of the user.  
Crimando discloses an analogous art method and system for vehicle access and control based on values in a customer profile (title, abstract).  The values include height displayed on an identification card (fig 5, para 0032)  used to automatically adjust seat, pedals, steering wheel and mirrors (abstract, para 0033-0034).  The values from the identification card  may be stored in a database and shared with leased or rented vehicles for comfort and convenience (para 0037).
Penilla discloses an analogous art method and system for vehicle access and control (title, abstract).  Authentication information such as credentials and/or face recognition allows the user to access/operate and customize settings of vehicles (fig 10, para 0124, 0151) where the vehicle is a rented or shared vehicle and user profile/settings are associated with a shared vehicle account allowing sharing/transferring of profile/settings to vehicles in the vehicle rental/sharing fleet (para 0081, 0098, 0133, 0141, 0162). 
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Lortz the vehicle is a vehicle-sharing vehicle and that the value is a height value wherein the height value is associated with a vehicle-sharing account of the user and is displayed on an identification card of the user in view of Crimando disclosing height data from an identification card forwarded from a database to a leased/rented vehicle to adjust settings for comfort and convenience and in view of Penilla disclosing user values in a profile account of a user in a database for rented/shared vehicle allowing sharing/transferring of profile/settings to a vehicle in a vehicle rental/sharing fleet for automatic customization.
Regarding claim 2, Lortz discloses wherein the vehicle control mechanism includes at least one of a steering wheel, an accelerator pedal, a brake pedal, a driver seat, and a mirror ("The personal preferences of the user profile 34(1) may include the driver's desired settings and/or positioning of vehicle components 16, such as seat positions, mirror positions, pedal positions, steering wheel positions" in para 0032).  Also, Crimando discloses steering wheel, pedal, seat, mirror as obvious components to adjust (para 0012, 0033-0036)  and Penilla disclosing steering wheel, seat, mirror as obvious components to adjust (para 0096, 0113, 0115, 0146, 0162, 0165, 0167, 0234).
Regarding claim 3, Lortz discloses a method (system, apparatus and method in para 0007) comprising:
determining, using a processor configured to execute instructions stored in a nontransitory computer-readable medium, whether a user is authenticated to operate a vehicle (authentication procedure for registered users shown in fig 4 and described in para 0041-0044, wherein the corresponding system is computer-implemented in para 0047-0050);
in response to determining the user is authenticated (In the event that the driver and/or passengers are identified as registered users in para 0030):
obtaining, using the processor, audio settings associated with an account of the user (“Each user profile 34 includes identifying data and/or personal preferences of an associated user. The identifying data, for example, may include various physical characteristics (e.g. facial data, voice data, weight data), as well as driving characteristics. The personal preferences, for example, may include a user's desired settings and/or positioning of vehicle components 16, such as … radio settings” in para 0031-0032, 0035 Upon user authentication, this user account data is used for enforcing personalized vehicle settings for the user, "when the driver is identified as matching user profile 34(1), the in-vehicle system 12 is configured to transmit the personal preferences of the user profile 34(1) to the vehicle components 16" in para 0031-0032, 0035).
Lortz does not expressly disclose the vehicle is a vehicle-sharing vehicle, the account in a  vehicle-sharing account nor displaying, using a display device of the vehicle, graphical user interface elements based on the audio settings, wherein each of the graphical user interface elements is associated with a radio station.
Crimando discloses an analogous art method and system for vehicle access and control based on values/data in a customer profile (title, abstract).  The values/data from the identification card  may be stored in a database and shared with leased or rented vehicles for comfort and convenience (para 0037).  Settings include graphical user interface (GUI) of infotainment system with audio presets including radio station presets and radio volume (para 0012, 0036-0038).
Penilla discloses an analogous art method and system for vehicle access and control (title, abstract).  Authentication information such as credentials and/or face recognition allows the user to access/operate and customize settings of vehicles (fig 10, para 0124, 0151) where the vehicle is a rented or shared vehicle and user profile/settings are associated with a shared vehicle account allowing sharing/transferring of profile/settings to vehicles in the vehicle rental/sharing fleet (para 0081, 0098, 0133, 0141, 0162).   Settings include custom graphical user interface display (para 0077) including apps or icons of apps (par 0081-0083) including radio station list or memory settings and apps to display on the car’s display in para 0111-0113, 0129, 0162, 0165, 0167, 0240-0241).
Regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Lortz  vehicle-sharing vehicle, the account in a  vehicle-sharing account and displaying, using a display device of the vehicle, graphical user interface elements based on the audio settings, wherein each of the graphical user interface elements is associated with a radio station in view of Crimando disclosing data forwarded from a database to a leased/rented vehicle to adjust settings for comfort include graphical user interface (GUI) of infotainment system with radio station presets and radio volume and in view of Penilla disclosing user values in a profile account of a user in a database for rented/shared vehicle allowing sharing/transferring of profile/settings to a vehicle in a vehicle rental/sharing fleet for automatic customization including custom graphical user interface with audio (radio) settings.
Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above further comprising adjusting, using the processor, a volume of a radio system based on the audio settings in view of Crimando disclosing radio volume as an obvious setting (par 0012).
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein each of the graphical user interface elements is associated with a preselected radio station designated by the user in view of Crimando disclosing radio station preset as obvious setting (para 0012, 0036-0038) and Penilla disclosing radio station list or memory settings and apps to display on the car’s display as obvious settings in para 0111-0113, 0129, 0162, 0165, 0167, 0240-0241).  The settings may be user designated by the user as survey data in Crimando (para 0032, 0036-0037) and Penilla (para 0149) and/or designated by toggling stations in Penilla (para 0111) and/or log of stations listened to in Penilla (para 0293).
Claims 11-14 and 16 claim systems performing the method of claims 1-4 and 6. The prior art disclose systems for performing the methods.   Therefore, claims 11-14 and 16 are rejected for the same reasons applied above to claims 1-4 and 6.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lortz (EP 2836410) in view of Crimando (US 2019/0143997) and Penilla (US 2016/0318481) as applied above and further in view of Baskey (US 2009/0271609).
Baskey discloses an analogous art system and method for transferring user preferences (title, abstract).  Preference may include audio settings (radio music/news broadcasts/channels) based on location of the vehicle and preferences of the user (para 0019, 0034-0038).  For example, the user may want a first preset channel to be a country station, but not known the right frequency of the station playing in the area he has rented the car from (para 0006).
Regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, further comprising adjusting the graphical user interface elements based on a location of the vehicle in view of Baskey disclosing configuring audio settings (radio broadcasts, channels) based on location of the vehicle and preferences of the user so that the user may listen to desired music/news being broadcast in the area where the vehicle is located.
Claim 15 claims a system performing the method of claim 5. The prior art disclose systems for performing the methods.   Therefore, claim 15 is rejected for the same reasons applied above to claim 5.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lortz (EP 2836410) in view of Penilla (US 2016/0318481) and/or Ricci (US 2014/0309862).
Regarding claim 7, Lortz discloses a method (system, apparatus and method in para 0007) comprising: 
determining, using a processor configured to execute instructions stored in a nontransitory computer-readable medium, whether a user is authenticated to operate a vehicle (authentication procedure for registered users shown in fig 4 and described in para 0041-0044, wherein the corresponding system is computer-implemented in para 0047-0050); and
in response to determining the user is authenticated (In the event that the driver and/or passengers are identified as registered users in para 0030):
obtaining, using the processor, climate settings associated with an account associated with the user (“Each user profile 34 includes identifying data and/or personal preferences of an associated user. The identifying data, for example, may include various physical characteristics (e.g. facial data, voice data, weight data), as well as driving characteristics. The personal preferences, for example, may include a user's desired settings and/or positioning of vehicle components 16, such as …climate settings…in para 0013, 0031-0032, 0035.  Upon user authentication, this user account data is used for enforcing personalized vehicle settings for the user, "when the driver is identified as matching user profile 34(1), the in-vehicle system 12 is configured to transmit the personal preferences of the user profile 34(1) to the vehicle components 16" in para 0031-0032); and
adjusting, using the processor settings of a climate control system based on the climate settings  (automatically adjusting the vehicle settings, such as climate control settings, based on the personal preferences in the registered user profile in abstract, para 0031-0032).
Lortz does not expressly disclose the vehicle is a vehicle-sharing vehicle, the account in a  vehicle-sharing account nor the settings are at least one of (i) a temperature of a climate control system based on the climate settings, and (ii) a fan speed of a climate control system based on the climate settings.
Penilla discloses an analogous art method and system for vehicle access and control (title, abstract).  Authentication information such as credentials and/or face recognition allows the user to access/operate and customize settings of vehicles (fig 10, para 0124, 0151) where the vehicle is a rented or shared vehicle and user profile/settings are associated with a shared vehicle account allowing sharing/transferring of profile/settings to vehicles in the vehicle rental/sharing fleet (para 0081, 0098, 0133, 0141, 0162).   Settings include climate/HVAC settings (para 0113) including temperature as an obvious setting (para 0146, 0162, 0179-0188, 0197-0198).
Ricci discloses an analogous art method and system for vehicle access and control including facial recognition settings from a user profile (title, abstract).  Environmental control module 830 controls settings, features and/or conditions including climate control system to change/adjust temperature, fan speed and other options (para 0373) with settings in a profile that may be maintained at a car rental agency for car rental scenario (para 00514-0515).
  Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Lortz the vehicle is a vehicle-sharing vehicle, the account in a  vehicle-sharing account and the settings are at least one of (i) a temperature of a climate control system based on the climate settings, and (ii) a fan speed of a climate control system based on the climate settings and in view of Penilla disclosing user values in a profile account of a user in a database for rented/shared vehicle allowing sharing/transferring of profile/settings to a vehicle in a vehicle rental/sharing fleet for automatic customization including climate/HVAC settings (para 0113) including temperature as an obvious setting (para 0146, 0162, 0179-0188, 0197-0198) and/or or in view of Ricci disclosing profile maintained at a car rental agency for car rental scenario to change/adjust temperature and/or fan speed of a climate system as obvious settings, features and/or conditions.
Claim 17 claims a system performing the method of claim 7.   The prior art disclose systems for performing the methods.   Therefore, claim 17 is rejected for the same reasons applied above to claim 7.

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lortz (EP 2836410) in view of Penilla (US 2016/0318481) and Addati (US 2016/0291854).
Regarding claim 8, Lortz discloses a method (system, apparatus and method in para 0007) comprising:
determining, using a processor configured to execute instructions stored in a nontransitory computer-readable medium, whether a user is authenticated to operate a vehicle (authentication procedure for registered users shown in fig 4 and described in para 0041-0044, wherein the corresponding system is computer-implemented in para 0047-0050); and
in response to determining the user is authenticated (In the event that the driver and/or passengers are identified as registered users in para 0030):
obtaining, using the processor, navigation settings associated with the vehicle-sharing account (“Each user profile 34 includes identifying data and/or personal preferences of an associated user. The identifying data, for example, may include various physical characteristics (e.g. facial data, voice data, weight data), as well as driving characteristics. The personal preferences, for example, may include a user's desired settings and/or positioning of vehicle components 16, such as …navigation …” in para 0013, 0031-0032. Upon user authentication, this user account data is used for enforcing personalized vehicle settings for the user, "when the driver is identified as matching user profile 34(1), the in-vehicle system 12 is configured to transmit the personal preferences of the user profile 34(1) to the vehicle components 16" in para 0031-0032) ; and
Lortz does not expressly disclose the vehicle is a vehicle-sharing vehicle, the account in a  vehicle-sharing account nor displaying, using a display device of the vehicle, graphical user interface elements based on the navigation settings, wherein each of the graphical user interface elements is associated with a destination.
Penilla discloses an analogous art method and system for vehicle access and control (title, abstract).  Authentication information such as credentials and/or face recognition allows the user to access/operate and customize settings of vehicles (fig 10, para 0124, 0151) where the vehicle is a rented or shared vehicle and user profile/settings are associated with a shared vehicle account allowing sharing/transferring of profile/settings to vehicles in the vehicle rental/sharing fleet (para 0081, 0098, 0133, 0141, 0162).   Settings include custom graphical user interface display (para 0077) including apps or icons of apps (par 0081-0083) including radio station list or memory settings and apps to display on the car’s display in para 0111-0113, 0129, 0162, 0165, 0167, 0240-0241) and including location destinations destination (para 0197-0205) including home and school (par 0120, 0125)
Addati discloses an analogous art method and system for configuration of a vehicle (title, abstract) associated with a user account (para 0043).  The configuration includes navigation system settings for home address destination and points of interest destination, such as a coffee shop as obvious settings on a user interface (figs 3-4, para 0062).
Regarding claim 8 it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Lortz the account in a  vehicle-sharing account nor displaying, using a display device of the vehicle, graphical user interface elements based on the navigation settings, wherein each of the graphical user interface elements is associated with a destination in view of Penilla disclosing user values in a profile account of a user in a database for rented/shared vehicle allowing sharing/transferring of profile/settings to a vehicle in a vehicle rental/sharing fleet for automatic customization including custom graphical user interface with location destination and in view of Addati disclosing vehicle navigation configuration settings including  home address destination and points of interest destination as obvious settings on a user interface.
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above  wherein: a first graphical user element is associated with a home location of the user; and a second graphical user element is associated with a desired destination in view of Penilla disclosing home and school as obvious destination and Addati disclosing home address and points of interest as obvious destinations with corresponding display elements (fig 4).
Claims 18-19 claim systems performing the method of claims 8-9. The prior art disclose systems for performing the methods.   Therefore, claims 18-19 are rejected for the same reasons applied above to claims 8-9.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lortz (EP 2836410) in view of Lopez-Hinojosa (US 2018/0365400).
Regarding claim 1, Lortz discloses a method (system, apparatus and method in para 0007) comprising:
determining, using a processor configured to execute instructions stored in a nontransitory computer-readable medium, whether a user is authenticated to operate a vehicle (authentication procedure for registered users shown in fig 4 and described in para 0041-0044, wherein the corresponding system is computer-implemented in para 0047-0050); and
in response to determining the user is authenticated (In the event that the driver and/or passengers are identified as registered users in para 0030), 
provide settings including communication device (radio) settings (“Each user profile 34 includes identifying data and/or personal preferences of an associated user. The identifying data, for example, may include various physical characteristics (e.g. facial data, voice data, weight data), as well as driving characteristics. The personal preferences, for example, may include a user's desired settings and/or positioning of vehicle components 16, such as …radio…”  in para 0013, 0031-0032. Upon user authentication, this user account data is used for enforcing personalized vehicle settings for the user, "when the driver is identified as matching user profile 34(1), the in-vehicle system 12 is configured to transmit the personal preferences of the user profile 34(1) to the vehicle components 16" in para 0031 and "the vehicle components 16 may be set and/or configured according to the personal preferences of the user profile 34(1). The personal preferences of the user profile 34(1) may include the driver's desired settings and/or positioning of vehicle components 16, such … radio settings" in para 0013, 0031-0032).
Lortz does not expressly disclose that the vehicle is a vehicle-sharing vehicle nor that the communication (radio) device setting establishing a Bluetooth communication link between a portable device of the user and the vehicle.
Lopez-Hinojosa discloses an analogous art system and method for authentication for connected vehicles (title, abstract) including biometric authentication to access/operate a rideshare vehicle (abstract, para 0032, 0037).  Authorization also allows/grants access to auxiliary devices 124 (figs 3, 13, 15, para 0074) including connection of Bluetooth to driver’s mobile phone to sync music playlist and provide network (PAN) communication (para 0072-0075, 0101-0107).
Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Lortz vehicle is a vehicle-sharing vehicle nor that the communication (radio) device setting establishing a Bluetooth communication link between a portable device of the user and the vehicle in view of Lopez-Hinojosa disclosing shared vehicle allowing authorization for rideshare trip and authentication to establish Bluetooth link to sync settings such as music playlist and allow network (PAN) connectivity.
Claim 20 claims a system performing the method of claim 10. The prior art disclose systems for performing the methods.   Therefore, claim 20 is rejected for the same reasons applied above to claims 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bergholz (US 5812067), Murakami (US 6636145), Galli (US 2003/0204296), Lee (US 2016/0093216), Friedman (US 2019/0366959) and Wunsche (US 2020/0151475) disclose vehicle access/control methods and systems.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

5/7/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683